HOFFMAN, District Judge.
In this case an appeal has been taken on the part of the United States, but no reason for rejecting the claim is mentioned by the district attorney, nor do there seem, on examining the record, to be any grounds for doubting its validity. The original grant is produced, as well as the expediente from the archives, with the record of approval by the departmental assembly. The conditions have been fully complied with, and the map and the description in the petition to which the conditions of the grant refer identify the land.
The claim of the appellee must therefore be confirmed.